DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species II, claims 1-5, 8-10, 13 and 14 in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that the MPEP specifies that a species election should only be advanced by an Examiner in situations that would impose a serious burden on the Examiner, if examination were to proceed on all species. This means that prior art relevant to the claims of the elected species is not similarly relevant to the claims of the non-elected species (if it was, then there would be no serious burden in examining all claims/species in a single application). This is not found persuasive because in the instant case (a) the inventions require a different field of search (for example, searching different lasses/subclasses or electronic resources, or employing different search queries); and (b) the prior art applicable to one invention would not likely be applicable to another invention. Furthermore, the rejoinder of the disclosed species would still be considered in the event there is an allowable generic claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0204791 A1 in view of Meyer US 2013/0175686 A1.
Regarding claims 1-3 and 8, Chen discloses: 
A semiconductor package structure (Fig. 6), comprising:
a redistribution layer (542);
a first semiconductor component (504) over the redistribution layer;
a conductive pillar (607) adjacent to the first semiconductor component, wherein the first semiconductor component and the conductive pillar are surrounded by a molding material (518); and
a second semiconductor component (550) over the molding material, wherein the second semiconductor component is electrically coupled to the redistribution layer through the conductive pillar.
Chen does not disclose:
an RDL over a substrate.
Meyer discloses a publication from a similar field of endeavor in which:
an RDL (107) over a substrate (114) (Fig. 2).
It would have been obvious to one skilled in the art to connect the package structure of Chen to a PCB board as shown by Meyer to connect the package to an external device.
(claim 2) bump structures (544).

Claims 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0204791 A1 in view of Meyer US 2013/0175686 A1 in further view of Hsu et al. US 2019/0006315 A1.
Regarding claim 4 and 5, Chen/Meyer do not disclose:
(claim 4) wherein the first semiconductor component comprises a through via, and the through via is electrically coupled to the redistribution layer; (claim 5) further comprising a plurality of bump structures between the first semiconductor component and the second semiconductor component, wherein the second semiconductor component is electrically coupled to the redistribution layer through the plurality of bump structures and the through via.
	Hsu discloses a publication from a similar field of endeavor in which:
(claim 4) wherein the first semiconductor component (130) comprises a through via (136), and the through via is electrically coupled to the redistribution layer (119); (claim 5) further comprising a plurality of bump structures (180) between the first semiconductor component and the second semiconductor component, wherein the second semiconductor component is electrically coupled to the redistribution layer through the plurality of bump structures and the through via.
It would have been obvious to one skilled in the art to employ the through via of Hsu within the first semiconductor die of Chen/Meyer in order to supply direct connection to particular terminals in the second semiconductor component to the RDL and external connectors thereby reducing electrical delay.
Regarding claim 10, Chen discloses:
A semiconductor package structure (Fig. 6), comprising:
a redistribution layer (542);
a first semiconductor component (504) over the redistribution layer and having a first surface and a second surface opposite to the first surface;
a second semiconductor component (550) over the first semiconductor component, wherein the second semiconductor component is electrically coupled to the first semiconductor component through a plurality of bump structures (544) and 
Chen does not disclose:
an RDL over a substrate;
a through via in the first semiconductor component and extending from the first surface of the first semiconductor component to the second surface of the first semiconductor component; and the second semiconductor component is electrically coupled to the redistribution layer through the plurality of bump structures and the through via.
Meyer discloses a publication from a similar field of endeavor in which:
an RDL (107) over a substrate (114) (Fig. 2).
It would have been obvious to one skilled in the art to connect the package structure of Chen to a PCB board as shown by Meyer to connect the package to an external device.
	Chen/Meyer do not disclose:
a through via in the first semiconductor component and extending from the first surface of the first semiconductor component to the second surface of the first semiconductor component; and the second semiconductor component is electrically coupled to the redistribution layer through the plurality of bump structures and the through via.
	Hsu discloses a publication from a similar field of endeavor in which:
a through via (136) in the first semiconductor component (130) and extending from the first surface of the first semiconductor component to the second surface of the first semiconductor component; and the second semiconductor component (200a and/or 200b) is electrically coupled to the redistribution layer (119) through the plurality of bump structures (180) and the through via.
It would have been obvious to one skilled in the art to employ the through via of Hsu within the first semiconductor die of Chen/Meyer in order to supply direct connection to particular terminals in the second semiconductor component to the RDL and external connectors thereby reducing electrical delay.
(claim 13) a plurality of conductive structures (115); RDL (107); a wiring structure of the substrate (114 wirings shown).
(claim 14) a plurality of conductive terminals (106).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0204791 A1 in view of Meyer et al. US 2018/0003754 A1 in further view of Jang et al. US 2020/0091215 A1.
Regarding claim 9, Chen/Meyer do not disclose:
wherein the sidewall of the molding material is substantially coplanar with a sidewall of the second semiconductor component.
Hsu discloses a publication from a similar field of endeavor in which:
wherein the sidewall of the molding material (120) is substantially coplanar with a sidewall of the second semiconductor component (20).
It would have been obvious to one skilled in the art to employ a chip structure coplanar with the second semiconductor chip as shown by Jang as an alternative package configuration for accommodating a larger chip in Chen/Meyer package structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894